United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 97-2887NE
                                   _____________

United States of America,                *
                                         *
                    Appellee,            * Appeal from the United States
                                         * District Court for the District
       v.                                * of Nebraska.
                                         *
Billy J. Kielian,                        *      [UNPUBLISHED]
                                         *
                    Appellant..          *
                                   _____________

                            Submitted: February 6, 1998
                                Filed: March 3, 1998
                                 _____________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                           ____________

PER CURIAM.

      Billy J. Kielian challenges the sentence imposed on him by the district court after
he pleaded guilty to being a felon in possession of a firearm.

       For reversal, Kielian contends the district court improperly applied a four-level
enhancement under U.S. Sentencing Guidelines Manual § 2K2.1(b)(5) (1997).
Although Kielian does not dispute that his possession of the controlled substance he
was carrying at the time of his arrest was “another felony offense” under the guideline,
he contends the enhancement was not warranted by mere simultaneous possession of
a firearm and a small quantity of drugs for personal use. Kielian’s argument is
foreclosed by this court’s recent holding in United States v. Regans, 125 F.3d 685,
685-86 (8th Cir. 1997). Applying our holding in Regans to the evidence in this case,
we do not believe “it is clearly improbable that [Kielian’s handgun] was connected with
[his drug possession] offense,” see id. at 687, and the district court’s finding to this
effect is not clearly erroneous.

      We thus uphold the challenged enhancement and affirm Kielian’s sentence. See
8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-